Citation Nr: 1011230	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a respiratory 
condition.

5.  Entitlement to service connection for a foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1960.  He also had an unverified period of service in the 
Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD, 
bilateral hearing loss, tinnitus, breathing problems, and 
frostbite of the feet.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claims for service connection 
for PTSD, breathing problems, and frostbite of the feet have 
been recharacterized as shown on the title page.

The issues of entitlement to service connection for hearing 
loss, tinnitus, a respiratory condition, and a foot condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

There is no evidence that the Veteran has a current acquired 
psychiatric disorder, to include PTSD, and he has not 
reported continuity of symptomatology since his discharge 
from service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).

The Veteran seeks entitlement to service connection for PTSD 
as a result of several general stressors that occurred while 
he was serving in Korea, to including the crash landing of 
plane in which he was a passenger, seeing a Sergeant blown up 
by a booby trap, coming under attack/enemy fire, and being 
stressed by an investigation to determine who was stealing 
gun barrels.  See VA Forms 21-4138 dated April 2007, May 2007 
and March 2008.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any 
psychological problems.  At the time of his discharge from 
service, the Veteran denied frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; and nervous trouble of any sort.  

The Veteran's post-service medical records are also devoid of 
reference to complaint of, or treatment for, any 
psychological problems.  See records from Knoxville Internal 
Medicine Consultants, P.L.L.C.  

The evidence of record does not support the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  As an initial matter, the Board again notes 
that the Veteran's service treatment records are devoid of 
reference to any in-service complaints involving the 
Veteran's psychiatric functioning.  As such, there is no 
evidence that there was a chronic condition in service.  
Moreover, the Veteran has not alleged continuous symptoms of 
any psychiatric problem since his discharge from service.  In 
fact, he has not described experiencing any current 
psychiatric symptoms or reported receiving any treatment.

In addition to the foregoing, the Board notes that the 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the Veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In this 
case, the Veteran has not described any current psychiatric 
symptoms.   His lay assertion that he has a psychiatric 
disability is not competent, since this assertion involves a 
disease processes that cannot be directly observed.  See 
Davidson, 2009 WL 2914339 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, 
in the absence of any lay or medical evidence showing that 
the Veteran has a current psychiatric disorder, to include 
PTSD, service connection is not warranted and the claim must 
be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the July 2007 rating decision that 
is the subject of this appeal, the Veteran was informed of 
the evidence necessary to substantiate a claim for service 
connection, to include specific information as to how to 
substantiate a claim for PTSD, and was advised of his and 
VA's respective duties in obtaining evidence.  The Veteran 
was also provided notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
letters dated September 2006 and May 2007.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service treatment records from his 
verified period of active service have been associated with 
the claims folder, as have private treatment records 
identified by the Veteran.  The Board notes that the Veteran 
has never reported receiving any VA treatment.  

The Board acknowledges that no treatment records from the 
Veteran's reported period of service in the Reserves have 
been obtained.  Regarding the search for any such documents, 
in the absence of medical evidence that the Veteran currently 
has an acquired psychiatric disorder, to include PTSD, 
additional records from service, assuming they could be 
found, would not provide a basis to grant this claim.  Also, 
the Veteran has not indicated that he had any psychiatric 
symptoms during his service.   Therefore, searching for more 
records in regards to this claim serves no constructive 
purpose.

The Board also acknowledges that the Veteran was not afforded 
a VA examination pertaining to his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in- service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  In the absence of 
any lay or medical evidence showing that the Veteran 
currently has an acquired psychiatric disorder (as discussed 
above), and in the absence of any assertion that the Veteran 
has had continuous symptoms of any such  condition since 
service, remand for an examination is not warranted.  See 
also 38 C.F.R. § 3.159(c)(4) (2009).

The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009), are met.

The Veteran seeks entitlement to service connection for a 
respiratory condition, claimed as breathing problems, and a 
foot condition, claimed as frostbite of the feet.  He asserts 
that he was exposed to cold weather while serving in Korea 
and to toxic fumes while working as a welder.  The Veteran's 
service personnel records corroborate both that he served in 
Korea and that he worked as a welder-blacksmith.  See DD 214; 
service outside continental United States.  

The Veteran's available service treatment records are devoid 
of reference to complaint or, or treatment for, any problems 
breathing or with his feet.  The post-service medical 
evidence, however, reveals treatment for several respiratory 
conditions, to include chronic sinusitis, chronic respiratory 
failure, asthmatic bronchitis, chronic obstructive pulmonary 
disease, allergic rhinitis, and pneumonia, and also reveals 
treatment for a condition involving the Veteran's left foot 
(diagnosed as ecchymosis).  See records from Knoxville 
Internal Medicine Consultants, P.L.L.C.  

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss and tinnitus as a result of being 
exposed to loud noises as a welder in an armor division.  See 
October 2007 VA Form 21-4138; VA Form 9 received June 2008.  
His statements indicate that he has current problems with his 
hearing.

As noted above, the Veteran has an unverified period of 
service in the Reserves, which he reported in an August 2008 
VA Form 21-48.  Despite this evidence, the RO has not 
requested verification of the Veteran's period of service in 
the Reserves.  Nor has the RO requested medical records 
associated with this reserve duty.  On remand, the RO/AMC 
should accomplish both.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the evidence as a whole, the Board finds that medical 
examinations are necessary for the purpose of ascertaining 
whether the Veteran currently has disorders involving his 
feet and/or respiratory system and hearing/tinnitus and to 
obtain an opinion on whether any current diagnosed disorder 
is related to service.  This is particularly important given 
the Veteran's contentions, the circumstances of his service 
as corroborated by his service personnel records, and the 
post-service medical evidence of record.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the 
Veteran's service in the Reserves.  
Complete copies of the Veteran's service 
treatment records, to include any 
clinical records, and service personnel 
records should also be obtained for any 
Reserve service.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  
Document all efforts in this regard.  

2.  After the foregoing has been 
completed, schedule the Veteran for an 
appropriate VA respiratory examination.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner and review of the folder should 
be noted.  A thorough history should be 
obtained from the Veteran.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
respiratory disorder found to be present.  
The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury, to include 
exposure to cold weather and toxic fumes.

A detailed rationale for any opinion 
expressed should be provided. 

3.  Schedule the Veteran for an 
appropriate VA examination of his feet.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner and review of the folder should 
be noted.  A thorough history should be 
obtained from the Veteran.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
disorder or the feet found to be present.  
The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current foot 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury, to include the 
alleged cold weather exposure.

A detailed rationale for any opinion 
expressed should be provided. 

4.  Schedule the Veteran for an 
appropriate VA audiological examination.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner and review of the folder should 
be noted.  A thorough history should be 
obtained from the Veteran.

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current hearing 
loss and/or tinnitus had its onset during 
active service or is related to any in-
service disease, event, or injury, to 
include noise exposure from working as a 
welder in an armor division.

A detailed rationale for any opinion 
expressed should be provided. 

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


